ORDER
PER CURIAM.
A combined petition for panel rehearing and rehearing en banc was filed by plaintiffs-appellees, and responses thereto was invited by the court and filed by defendants-appellants. The petition for rehearing was referred to the panel that heard the appeal, and thereafter the petition for rehearing en banc and responses were referred to the circuit judges who are authorized to request a poll of whether to rehear the appeal en banc. A poll was requested, taken, and failed.
Upon consideration thereof,
It Is Ordered That:
(1) The petition of plaintiffs-appellees for panel rehearing is denied.
(2) The petition of plaintiffs-appellees for rehearing en banc is denied.
(3) The mandate of the court will issue on November 1, 2013.